Citation Nr: 0404231	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  00-13 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a psychiatric disorder 
(other than post-traumatic stress disorder).  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from June 1950 to May 1954.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2000 RO decision that determined that new 
and material evidence had not been received to reopen the 
veteran's claim of service connection for a psychiatric 
disorder.  (The RO addressed the claimed disorder as a 
chronic neuropsychiatric condition variously diagnosed as 
depressive reaction, anxiety reaction, schizophrenic reaction 
(chronic, undifferentiated), schizophrenic reaction 
(paranoid), and bipolar disorder.)   

In May 2003, the veteran appeared at the RO and testified at 
a personal hearing before the undersigned Veterans Law Judge, 
who has been designated to make the final disposition of this 
proceeding for VA.  

At the hearing, the veteran withdrew his appeal of whether 
new and material evidence had been received to reopen a claim 
of service connection for an ulcerous right leg disorder.  

It is also noted that in its March 2000 rating decision and 
May 2000 Statement of the Case, with regard to the issue on 
appeal, the RO in an addendum note informed the veteran of 
the evidence that was required if he intended to submit a 
separate claim of service connection for post-traumatic 
stress disorder (PTSD).  The RO thereafter received the 
veteran's claim of service connection for PTSD in June 2000, 
and denied that claim on the merits in a September 2002 
rating decision.  At the May 2003 hearing, the Board agreed 
to take the veteran's testimony on the additional issue of 
service connection for PTSD.  

The Board notes that the issue properly on appeal is whether 
new and material evidence has been received to reopen a claim 
of service connection for a psychiatric disorder, other than 
PTSD.  In this regard, see Ephraim v. Brown, 82 F.3d 399 
(Fed. Cir. 1996) (a new claim for PTSD was not inextricably 
intertwined with a depressive neurosis because a newly 
diagnosed disorder, even if medically related to a previously 
diagnosed disorder, is not the same claim).  Here, the claim 
of service connection for PTSD has been appropriately 
adjudicated as a separate issue by the RO and was addressed 
as a separate issue by the Board at the hearing.  The Board 
notes further that a Statement of the Case has not been 
issued on the PTSD claim.  

Thus, the claim of service connection for PTSD is not in 
proper appellate status and will not be addressed in this 
document.  In that regard, it is referred back to the RO for 
appropriate action, including consideration as to whether an 
appeal has otherwise been initiated as to that claim.  See 
Beyrle v. Brown (9 Vet. App. 24, 28 (1996) (hearing testimony 
before the Board, even though given within the one-year NOD 
filing period, cannot constitute a valid NOD because it was 
taken before the Board and not the RO).  

The Board finally notes that the veteran and his 
representative have been provided with a transcript of the 
May 2003 hearing and have not moved for correction of the 
transcript as contemplated under 38 C.F.R. § 20.716.  

As a result of the decision hereinbelow, this appeal is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran and his 
representative as to what further action is required by the 
veteran.
 

FINDING OF FACT

In an unappealed March 1962 rating decision, the RO denied 
the veteran's claim of service connection for a psychiatric 
disorder, characterized as depressive reaction; the evidence 
received since the March 1962 determination by the RO 
includes evidence that is not cumulative or redundant of 
evidence previously considered and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of service connection for a psychiatric disorder (other 
than PTSD).  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's claim to reopen, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was signed into law.  It is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002).  

The Board will assume for the purposes of this decision that 
the liberalizing provisions of the VCAA are applicable to the 
veteran's claim to reopen.  However, nothing in the Act shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
38 U.S.C. § 5103A(f).  

VA has amended its regulations to establish guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002)).  

Although the rule is generally effective on November 9, 2000, 
the amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing.  It applies to 
any claim to reopen a finally decided claim received on or 
after August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  It does 
not apply to the veteran's claim to reopen, which was 
received before that date.  

As explained hereinbelow, the Board is of the opinion that 
new and material evidence has been presented to reopen the 
veteran's claim.  Therefore, no additional evidence or 
information is required to substantiate his application to 
reopen.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence 
will be presumed for certain chronic diseases, including 
psychoses, if manifest to a compensable degree within the 
year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

In the present case, the veteran's claim of service 
connection for a psychiatric disorder was previously denied 
by the RO in March 1962, and he was notified of this denial 
by letter in April 1962.  The veteran did not perfect an 
appeal with regard to this decision, and it is considered 
final, with the exception that the claim may be reopened if 
new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 
7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  

The last final disallowance of the veteran's claim in this 
case is the March 1962 RO decision.  As such, the Board will 
consider evidence submitted since this RO determination in 
order to determine whether that evidence is new and material 
to reopen the veteran's service connection claim.  

"New and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

When the RO denied the claim of service connection for a 
psychiatric disorder in March 1962, it had considered the 
veteran's service medical records, which showed no 
complaints, treatment, or diagnosis of a psychiatric 
disorder; a report of VA hospitalization from August to 
September 1954, which did not reference any psychiatric 
complaints or disorders; a report of VA hospitalization from 
December 1960 to January 1961, which reflected a diagnosis of 
anxiety reaction; and a report of VA hospitalization from 
December 1961 to January 1962, which reflected a diagnosis of 
depressive reaction.  

The evidence received since the March 1962 RO decision 
includes VA and private medical records, statements of the 
veteran's wife and daughter, and testimony of the veteran.  
With the exception of additional VA hospital records from the 
veteran's admission from August to September 1954, the 
medical records consist of VA inpatient, outpatient, and 
examination reports, as well as private medical reports, 
dated beginning in 1966.  These show that the veteran has 
been variously diagnosed with inadequate personality, 
schizophrenic reaction, schizoid personality trends, bipolar 
disorder, residual schizophrenia and depression, 
schizoaffective disorder, and PTSD.  

Of particular significance is a statement by a private 
psychiatrist, Robert Ensom, M.D., dated in February 2000.  
Dr. Ensom indicates that he has followed the veteran for 
bipolar disorder since July 1997.  He stated that the veteran 
reported having his first mental breakdown in the early 1960s 
but that he had problems coping with civilian life after his 
discharge from service in 1954.  Dr. Ensom opined that it was 
possible that the veteran's problems between discharge from 
service and his first mental breakdown represented bipolar 
illness that began in the military.  

Also of note are the additional VA records from the veteran's 
hospitalization from August to September 1954.  Although the 
veteran was admitted and treated for a condition unrelated to 
his present appeal, in taking his history (system review) it 
was noted that the veteran reportedly was negative 
neuropsychiatrically "except for being nervous."  

In statements received in July 2000, the veteran's wife and 
daughter described the veteran as having mood swings, 
anxiety, panic disorder, flashbacks, fatigue, insomnia, 
nightmares, depression, paranoia, and phobia.  

At a May 2003 Board hearing, the veteran described the 
circumstances in service that he believed caused or 
contributed to his current psychiatric condition, and he 
indicated what psychiatric treatment he had been receiving.    

It is noted that for the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
Kutscherousky v. West, 12 Vet. App. 369 (1999), the Court 
held that the prior holdings in Justus and Evans that the 
credibility of the evidence is to be presumed were not 
altered by the Federal Circuit decision in Hodge).  The 
statements of the veteran's wife and daughter and the 
veteran's testimony were not previously before the RO in 
March 1962.  

In regard to the evidence submitted since the March 1962 RO 
decision, the Board finds that it is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156.  

The evidence is certainly new, as it was not of record at the 
time of the March 1962 RO decision, and it is not cumulative 
or duplicative of the evidence previously of record.  
Moreover, the additional medical evidence shows that the 
veteran has been diagnosed and treated for various 
psychiatric disorders, and includes a medical opinion that 
one disability -- bipolar disorder - began in service.  This 
evidence must be considered together with the earlier 
notation on a VA hospital record in August 1954 that the 
veteran was "nervous."  

Furthermore, the statements and testimony of the veteran are 
presumed credible and they have related veteran's current 
psychiatric disorder to service.  

Thus, the Board finds that new and material evidence has been 
submitted since the March 1962 RO decision that denied 
service connection for a psychiatric disorder, and that the 
claim is reopened.  


ORDER

As new and material evidence has been received to reopen the 
claim of service connection for a psychiatric disorder (other 
than PTSD), the appeal to this extent is allowed.


REMAND

In light of the decision, hereinabove, the Board now 
undertakes to review the record on a de novo basis in regard 
to the issue of service connection for a psychiatric disorder 
other than PTSD.  

The veteran maintains that he has a psychiatric disorder that 
had its onset in service.  The record shows that the veteran 
reported receiving psychiatric treatment at the Fresno, 
California VA Medical Center (VAMC).  The RO requested and 
received treatment records for the period up to August 2002.  
Any additional VA treatment records should be obtained for 
association with the claims file.   

Further, it is noted that a VA psychiatrist in September 2001 
remarked in a statement that the veteran had been 
hospitalized in psychiatric hospitals multiple times, 
including in 1998 and 2000.  The RO should request that the 
veteran furnish additional information about those 
hospitalizations, to include an authorization to request 
those hospital records.  

The record indicates that the veteran has been diagnosed with 
various psychiatric disorders over the years.  In recent 
years, VA outpatient records indicate diagnoses of residual 
schizophrenia, depression, bipolar disorder, and PTSD.  In a 
September 2001 statement, a VA psychiatrist indicated that 
the veteran was under his care and that the veteran's 
diagnoses were "uncertain."  The doctor further noted that 
the veteran had carried diagnoses of bipolar disorder, 
schizoaffective disorder, and residual schizophrenia.  
Private treatment records indicate diagnoses of bipolar 
disorder and PTSD.  The veteran has not been afforded a VA 
psychiatric examination for compensation purposes in 
connection with his current appeal.  In view of the decision 
to reopen the claim, a current examination to clarify his 
diagnosis and ascertain the etiology of any psychiatric 
disorder would be helpful.  

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law during the pendency of the 
veteran's appeal.  The VCAA essentially enhances the VA's 
obligation to notify him about his claim (i.e., what 
information or evidence is required to grant his claim) and 
to assist him to obtain evidence for his claim.  Although the 
RO sent the veteran a letter in June 2001 referencing the 
VCAA and VA's duties under that law, that letter was specific 
to the claim of service connection for PTSD.  The RO has not 
had an opportunity to fully apprise him of the redefined 
obligations of the VA as contained in the VCAA in regard to a 
claim of service connection for a psychiatric disorder, other 
than PTSD, particularly as those responsibilities relate to 
what information or evidence is needed from him and what the 
VA has done and will do to assist him in substantiating his 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  All appropriate steps should be taken 
to ensure that all notification and 
development action required by the VCAA is 
completed.  This includes issuing any 
additional notice to the veteran and 
obtaining any additional medical or other 
evidence as deemed appropriate, in regard 
to the duty to notify him of what 
information or evidence was needed from 
him and what the VA has done and will do 
to assist him in substantiating his claim 
of service connection for a psychiatric 
disorder (other than PTSD.  

2.  The veteran and his representative 
should be asked to provide the names and 
addresses of all health care providers (VA 
or non-VA) where he has received inpatient 
and outpatient psychiatric treatment, to 
include hospitalizations in 1998 and 2000.  
After receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of all related medical records that 
have not already been associated with the 
claims file, to include records from 
Fresno VAMC for the period since August 
2002.  

3.  Arrangements should be made for the 
veteran to undergo a VA psychiatric 
examination to determine the nature and 
likely etiology of any current psychiatric 
disorder.  All indicated testing in this 
regard should be accomplished.  The claims 
file should be made available to the 
examiner for review in conjunction with 
the examination.  Detailed findings should 
be reported in connection with the 
evaluations.  For any psychiatric 
diagnosis other than PTSD, the examiner 
should furnish an opinion as to the 
medical probability (less likely than not, 
more likely than not, or at least as 
likely as not) that such disorder had its 
onset during the veteran's period of 
service from June 1950 to May 1954 or 
manifested within the year following the 
veteran's discharge from service in May 
1954.  In particular, the February 2000 
medical opinion from Dr. Ensom regarding 
bipolar disorder should be addressed.  

4.  After completion of the foregoing, the 
RO should readjudicate on the merits the 
veteran's claim of service connection for 
a psychiatric disorder (other than PTSD).  
If the decision remains adverse to the 
veteran, the RO should provide him and his 
representative with a Supplemental 
Statement of the Case and the opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  In pertinent part, the law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  



	                     
______________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



